t c memo united_states tax_court kathleen sullivan alioto petitioner v commissioner of internal revenue respondent docket no filed date karen l hawkins for petitioner andrew r moore and michael melone for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined that petitioner did not qualify for relief from joint_and_several_liability pursuant to section for and this case is before the unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure in her petition petitioner sought relief pursuant to continued court on petitioner’s motion to vacate order of dismissal as supplemented pursuant to rule and petitioner’s motion for reconsideration the court will grant petitioner’s motion to vacate order of dismissal as supplemented and will grant petitioner’s motion for reconsideration the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 for and i procedural background findings_of_fact petitioner kathleen sullivan alioto mrs alioto and her husband joe alioto mayor alioto filed joint federal_income_tax returns for and mayor alioto died in date after his death mrs alioto filed a request for sec_6015 relief for and respondent determined that mrs alioto did not qualify for sec_6015 relief for either year mrs alioto petitioned for sec_6015 relief for and mrs alioto sought only sec_6015 relief no deficiency was asserted against mayor alioto and mrs alioto for either year continued sec_6015 for and since the petition was filed respondent has collected amounts payments from the estate of joseph alioto that fully satisfied the liabilities for and and the parties agree that these years are no longer at issue in this case from date through date petitioner’s husband joe alioto served as mayor of san francisco california in alioto v commissioner tcmemo_2006_199 alioto i we held that we lacked jurisdiction over the case at bar we stated the tax_court is a court of limited jurisdiction 439_f3d_1009 9th cir revg 118_tc_494 whether this court has jurisdiction is fundamental and may be raised by a party or on the court’s own motion ewing v commissioner t c pincite 114_tc_324 recently the court held that we lack jurisdiction over stand-alone sec_6015 cases ie cases in which no deficiency has been asserted such as the case at bar billings v commissioner t c ___ additionally the u s court_of_appeals for the ninth circuit the court to which appeal of this case apparently lies also has held that the tax_court lacks jurisdiction over stand-alone sec_6015 cases ie cases in which no deficiency has been asserted such as the case at bar commissioner v ewing f 3d pincite5 accordingly pursuant to billings and the opinion of the u s court_of_appeals for the ninth circuit’s sic in ewing we conclude that we lack jurisdiction over this case billings v commissioner supra toppi v commissioner tcmemo_2006_182 dismissing stand- alone sec_6015 case for lack of jurisdiction pursuant to billings because the commissioner did not assert a deficiency for any of the years in issue stroud v commissioner tcmemo_2006_175 same see also commissioner v ewing f 3d pincite5 54_tc_742 affd 445_f2d_985 10th cir therefore we shall dismiss this case for lack of jurisdiction accordingly on date the court entered an order of dismissal for lack of jurisdiction on date the court received petitioner’s motion for reconsideration on date petitioner filed a motion for leave to file a motion to vacate order of dismissal and lodged a motion to vacate order of dismissal on date the court granted petitioner’s motion for leave to file a motion to vacate order of dismissal and filed the motion to vacate order of dismissal as supplemented and the motion for reconsideration as of date mrs alioto’s balances due for and were dollar_figure and dollar_figure respectively ii substantive background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition mrs alioto resided in california in mrs alioto received a b a in english literature from manhattanville college of the sacred heart in purchase new york that same year she began work as a third grade teacher in bedford-stuyvesant new york at an annual salary of dollar_figure for the next years mrs alioto worked as an elementary_school teacher at p s in harlem new york at an annual salary of less than dollar_figure from to mrs alioto taught emotionally disturbed children in an inner city neighborhood of boston massachusetts in mrs alioto was elected to the boston public school board from to she served without pay as a member of the boston public school board during this period mrs alioto went back to school and in she earned a ph d in education mayor alioto and mrs alioto married in date at the time of their marriage mayor alioto was almost years older than mrs alioto mrs alioto was in her early thirties and mayor alioto was in his sixties they remained married until mayor alioto’s death in date just before hi sec_82d birthday mayor alioto and mrs alioto had two children these two children were and years old at the time of mayor alioto’s death mayor alioto and mrs alioto enjoyed a loving supportive and harmonious marital relationship and mayor alioto believed it was his absolute duty to care and provide for his family before his marriage to mrs alioto mayor alioto was married for over years to angelina alioto angelina mayor alioto and angelina had six children this marriage ended in divorce in date shortly after marrying mrs alioto mayor alioto executed a marital settlement agreement msa with angelina in the msa among other things mayor alioto obligated himself to indemnify and defend angelina with respect to outstanding joint federal and state tax_liabilities for and mrs alioto did not learn of the msa until after mayor alioto’s death from date through date mayor alioto served as the mayor of san francisco california mayor alioto practiced law as an antitrust attorney for his entire legal career which spanned over years from to mrs alioto served on various educational committees but she was not paid for this service and did not earn income working outside her home during this time mrs alioto attended to mayor alioto kept their home and raised their children mayor alioto did not want mrs alioto to work outside the home during their marriage mayor alioto virtually never discussed finances or business matters with his children or with mrs alioto--such discussions were rare mrs alioto was not involved with mayor alioto’s law practice and had virtually no knowledge of his business dealings in date a residence pincite pacific avenue san francisco california was purchased as a home for mayor alioto and mrs alioto mrs alioto’s personal_residence title to mrs alioto’s personal_residence was in her name in and pursuant to stipulated decisions entered by the tax_court mayor alioto individually was assessed additional income_tax of dollar_figure for and mayor alioto and angelina jointly were assessed additional income_tax of dollar_figure for when these premarital vis-a-vis mrs alioto liabilities were assessed interest had accrued increasing the amounts due to dollar_figure and dollar_figure for and respectively accountants at kelly rossi prepared the couple’s joint tax returns for each year mayor alioto was married to mrs alioto mrs alioto never met with or spoke with anyone at kelly rossi on date mayor alioto and mrs alioto filed a joint federal_income_tax return for return the return listed dollar_figure in income_tax dollar_figure in self-employment_tax dollar_figure in household employment_tax an estimated_tax penalty of dollar_figure no estimated_tax payments and a total balance due of dollar_figure attached to the return was a letter dated date on letterhead from the law offices of joseph l alioto addressed to the internal_revenue_service irs and the franchise tax board regarding taxes due for signed by mayor alioto stating mayor alioto and angelina however were jointly liable for this amount for we use the term premarital for convenience the and tax_liabilities are premarital as regards petitioner ie they predate petitioner’s marriage to mayor alioto i am enclosing my tax returns without payment of the tax as i have impounded a recent fee of dollar_figure million in the united_states district_court for the northern district of california san francisco division usdc case no c cal before the honorable judge charles a legge requesting that the payment for these taxes be made from that source there are various claimants to the funds including the irs and i am petitioning the court that that fee of dollar_figure million be used in part to pay these taxes mrs alioto did not see this letter when the return was filed although the return contains a signature for mrs alioto she did not sign the return mrs alioto and mayor alioto did not have any conversations regarding the return at the time it was filed nor was she then aware that mayor alioto had filed the return on mrs alioto’s behalf in date the irs seized dollar_figure which was community_property representing mayor alioto’s entire fee new england patriots case fees earned in for legal services rendered in the matter of sullivan v natl football league new england patriots case mayor alioto sought to have the irs apply the seized new england patriots case fees to satisfy mayor alioto’s and mrs alioto’s liabilities for and a form_8275 disclosure statement attached to the return states see attached letter to irs attorney northern california the same is true for mrs alioto’s and tax years no longer in issue petitioner however does not contend that the and returns were not joint returns because she did not sign them district taxpayer takes the position that the tax is paid in full from the dollar_figure fee earned in which the irs subsequently impounded in the referenced attached letter mayor alioto wrote that when the tax on the dollar_figure becomes due return that too should be paid from that source the equity of this position is inherent in the fact that the dollar_figure represented community earnings_of my wife kathleen the letter further stated it does not seem equitable or legal that kathleen alioto’s community earnings should pay joint obligations of my former wife particularly when the dollar_figure fee was earned from a case involving kathleen alioto’s family in date the irs served a levy regarding mayor alioto’s separate tax_liability on drug barn to collect any legal fees owed to mayor alioto in date when the drug barn legal fee was awarded to mayor alioto the irs agreed to release a portion of the drug barn legal fee to pay the current year’s tax that would be due on the income in date mayor alioto sent a letter to the u s attorney’s office confirming that he had designated that the amount due on the return be paid from funds he recently mrs alioto’s father was a former owner of the new england patriots we use the term separate for convenience the and tax_liabilities are separate as regards petitioner ie they predate mrs alioto’s marriage to mayor alioto deposited with the court for the benefit of the i r s mayor alioto noted that it would be inequitable for the united_states to apply the balance of the new england patriots case fees solely to his separate premarital tax debts when the new england patriots case fees represented community_property and that an inequitable application of the new england patriots case fees would leave a community_property tax debt unpaid at the expense of mrs alioto mrs alioto did not see the letter at that time between august and date david miller mr miller an estate_planning lawyer met with mayor alioto and mrs alioto to discuss drafting an estate plan for each of them mayor alioto gave mr miller a list of assets and their approximate values mayor alioto also disclosed to mr miller dollar_figure million in total debt mr miller reasonably believed that at that time mayor alioto and mrs alioto had a net_worth of dollar_figure million on date mayor alioto and mrs alioto filed a joint federal_income_tax return for return the return listed dollar_figure in income_tax dollar_figure in self-employment_tax dollar_figure in household employment_tax an estimated_tax penalty of dollar_figure an estimated_tax payment of dollar_figure and a total balance due of zero before signing the return mayor alioto showed it to mrs alioto and asked whether she had any questions regarding it mrs alioto reviewed the return and she saw the estimated_tax payment of dollar_figure and a total balance due of zero before she signed the return when mrs alioto signed the return she reasonably believed that any_tax liability shown on the return had been paid mrs alioto knew that mayor alioto had earned the new england patriots case fees that mayor alioto had earned another dollar_figure million fee in and that he was attorney of record in a number of other lawsuits in which he would earn additional income in mayor alioto gave mrs alioto dollar_figure to deposit in a brokerage account with paine webber that same year without mrs alioto’s knowledge or consent mayor alioto withdrew over dollar_figure from that brokerage account with paine webber mrs alioto did not discover until after mayor alioto’s death that he had withdrawn the funds mrs alioto reasonably believed that she and her husband had a high net_worth and that mayor alioto earned a lot of money each and every year that they were married mayor alioto’s public and private personas--those of a highly successful lawyer with substantial earning capacity a man of wealth and a man who was on top of everything and who was in control--supported mrs alioto’s aforementioned reasonable belief in date administration of the estate of joseph alioto the estate was commenced and it is still pending in the san francisco probate_court the probate case mrs alioto has served as sole special administrator sole executrix and sole trustee in the probate case creditors including the irs and the california state franchise tax board filed claims of over dollar_figure million against the estate the irs’s claim in the probate case including the liabilities in dispute in this case totaled dollar_figure mrs alioto was shocked surprised and stunned to learn the amounts of the creditors’ claims being asserted against the estate and that mayor alioto had used dollar_figure million of their community_property income to pay debts for others including angelina and his children from his marriage to angelina throughout her marriage to mayor alioto after learning the magnitude of the claims against the estate and how much of her community_property had already been used to pay mayor alioto’s separate debts including those of angelina and his children from his marriage to angelina mrs alioto filed a creditor’s claim in the probate proceeding for the amounts of her separate and community_property that had already been used to pay mayor alioto’s separate debts including those of angelina and his children from his marriage to angelina none of her claim will be paid in date mrs alioto in her capacity as special administrator of the estate recovered a legal fee due to mayor alioto the irs seized dollar_figure of this fee and applied it to mayor alioto’s liability for in date mrs alioto secured employment as a consultant for connell co during mrs alioto earned dollar_figure mrs alioto’s family health insurance terminated at the time of mayor alioto’s death during mrs alioto incurred health care expenses for treating family members’ grief and depression over mayor alioto’s death additionally mrs alioto incurred expenses for treating her daughter’s epilepsy mrs alioto reasonably estimated that she incurred medical_expenses of approximately dollar_figure in both and in and mrs alioto paid for her daughter’s schooling the taxes and maintenance on mrs alioto’s personal_residence mayor alioto’s legal secretary to assist with the multitude of litigation matters that arose after his death and expenses to look for employment on or about date mrs alioto filed a request for relief pursuant to sec_6015 from joint_and_several_liability for income taxes for and mrs alioto admitted that relief pursuant to sec_6015 or c is not available for or but mrs alioto requested relief pursuant to sec_6015 for and appeals officer nelson wong was assigned to consider mrs alioto’s request at the request of appeals from date to date revenue_agent theresa martin investigated the merits of mrs alioto’s claim for sec_6015 relief ms martin was assigned to assess the claim find the facts apply the law and make a determination ms martin held three meetings with mrs alioto’s representative mrs alioto’s counsel turned over to the irs all requested documents that she was able to obtain additionally mrs alioto’s counsel orally gave ms martin the information that she requested when no documents were available it took ms martin days to review all the documentation that mrs alioto and or mrs alioto’s counsel provided her when ms martin met with mrs alioto’s counsel ms martin was alerted to the number of creditors who had filed claims against the estate and the amounts of additional liabilities being discovered in mayor alioto’s probate proceedings mrs alioto’s counsel explained to ms martin mrs alioto’s fiduciary duties as trustee of the trust mrs alioto’s counsel further explained to ms martin that the assets transferred into trusts were not mrs alioto’s personal assets ms martin consulted with respondent’s collection_division regarding amounts to allow for basic living_expenses ms martin did not request a financial statement from mrs alioto and the collection_division did not have one either on date real_property in auburn california titled in mrs alioto’s name was sold for dollar_figure million pursuant to a lien on the property the irs received dollar_figure from the sale of the real_property in auburn california and applied these proceeds to mayor alioto’s separate liability for by date the irs applied dollar_figure of the over dollar_figure million of the new england patriots case fees it had seized to the premarital regarding mrs alioto tax_liability of mayor alioto and angelina paying it in full after satisfying the liability around date the irs applied the balance of the new england patriots case fees over dollar_figure million it seized to the premarital regarding mrs alioto tax_liability of mayor alioto mrs alioto’s community_property was used to relieve angelina mayor alioto’s former spouse of liability for and to pay mayor alioto’s liability for while mrs alioto remained liable for the joint community liability for and during mrs alioto worked for connell co and the san francisco unified school district during she earned dollar_figure--dollar_figure of which was a fee from the estate for she paid dollar_figure in taxes on date the court entered a stipulated decision agreed to by mrs alioto and respondent in docket no which ordered and decided that pursuant to sec_6015 mrs alioto was relieved in full of liability for deficiencies in income_tax and sec_6662 penalties for and during mrs alioto secured a position as a fundraiser for the city college of san francisco city college she still was employed in that position at will by city college as of the time of trial in she earned dollar_figure mrs alioto received a 4-percent raise in but she received no raises before because of cutbacks in order to have pension rights at city college mrs alioto would have to work for years until she was age in date pursuant to the probate court’s oral instruction mrs alioto placed all the cash she held as trustee of the alioto living trust10 into a blocked_account subject_to probate_court supervision the probate_court authorized mrs alioto to use dollar_figure to pay the trust’s federal and state income taxes mrs alioto could lose this job at any time--especially if the chancellor or trustees of city college who are elected every years change on date the alioto living_trust document was executed during and mrs alioto or her counsel provided respondent’s appeals_office copies of pleadings filed in the probate_court and information about the probate proceedings during the probate referee made a final recommendation that mrs alioto’s personal_residence was community_property the probate judge decided that mrs alioto’s personal_residence was to be sold to pay mayor alioto’s creditors respondent’s appeals_office was advised of the aforementioned decisions in date the appeals officer assigned to mrs alioto’s case inserted into the administrative record a newspaper article that reported that mrs alioto was being forced to sell her personal_residence in order to pay mayor alioto’s debts on date respondent determined that mrs alioto was not entitled to relief pursuant to sec_6015 for or in date pursuant to an order from the probate_court mrs alioto’s personal_residence was sold for dollar_figure million on date pursuant to additional orders from the probate_court the following amounts were paid to creditors of the estate creditor irs angelina fred furth alioto fish co franchise tax board city national bank total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the balance of the proceeds approximately dollar_figure million is on deposit with the probate_court as of date the total accrued tax_liability for and was dollar_figure as of date outstanding creditors’ claims against mayor alioto’s estate included creditor amount irs franchise tax board fred furth angelina richard schwartz maxwell keith arlene harris pacific bank total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure between and respondent collected dollar_figure from the community_income and assets of mrs alioto and mayor alioto respondent applied the entire dollar_figure collected to mayor alioto’s separate premarital tax_liabilities for and during the process of collecting mayor alioto’s and tax_liabilities and mayor alioto’s and mrs alioto’s joint not including the irs the amount of outstanding creditors’ claims as of date totaled dollar_figure tax_liabilities respondent’s collection officers did not have any direct contact with mrs alioto there are no unpaid tax_liabilities due from mrs alioto regarding her timely filed tax returns for through as of the date of trial mrs alioto had approximately dollar_figure in a savings account and dollar_figure deposited in retirement plans and did not own a car the social_security administration estimated her benefits will be dollar_figure per month in date mrs alioto turned years old i jurisdiction and motion to vacate opinion whether this court has jurisdiction is fundamental and may be raised by a party or on the court’s own motion 114_tc_324 in petitioner’s motion to vacate our order of dismissal and responses thereto petitioner and respondent agree that pursuant to the tax relief and health care act of trhca publaw_109_432 div c sec_408 120_stat_3061 the tax_court now has jurisdiction over the case at bar the fact that the parties agree that the court has jurisdiction over these issues is not sufficient to provide us with such jurisdiction the court still must determine that congress has granted us jurisdiction see 119_tc_242 n trhca div c sec_408 amended the tax court’s sec_6015 jurisdiction trhca provided the tax_court with jurisdiction over stand-alone sec_6015 cases where the liability for the taxes arose or remained unpaid on or after the date of the enactment of trhca ie date id as of date mrs alioto’s income taxes for and remained unpaid accordingly the court has jurisdiction to determine whether mrs alioto is entitled to sec_6015 relief for and therefore we shall grant mrs alioto’s motion to vacate order of dismissal as supplemented ii motion for reconsideration respondent objects to the motion for reconsideration as the court’s opinion in this case alioto i correctly interpreted and applied sec_6015 and applicable case law to this case when the opinion in this case was issued we agree that the court correctly applied the caselaw as it existed at the time the court issued alioto i however we disagree that the motion for reconsideration should be denieddollar_figure after the court’s decision in alioto i the law and the court’s jurisdiction changed the granting of a motion for reconsideration rests within the discretion of the court and we will not grant a motion for reconsideration unless the party seeking reconsideration shows unusual circumstances or substantial error see eg 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir pursuant to sec_6015 as amended by trhca on the facts of the case at bar the court has jurisdiction to determine whether mrs alioto is entitled to sec_6015 relief for and accordingly we shall grant mrs alioto’s motion for reconsideration iii scope of review respondent argues that when the court determines whether mrs alioto is entitled to sec_6015 relief for and the court is limited to the administrative record and may not consider evidence introduced at trial that was not included in the administrative record we disagree in 122_tc_32 ewing ii vacated 439_f3d_1009 9th cir ewing iii the court held that our determination of whether a taxpayer is entitled to sec_6015 relief is made in a trial de novo and the court may consider evidence and matters at trial which were not included in the administrative record in ewing iii the u s court_of_appeals for the ninth circuit--the court to which appeal of this case lies--vacated ewing ii for lack of jurisdiction but did not address our holding as to the scope of review ewing in ewing i 118_tc_494 revd 439_f3d_1009 9th cir we held that the court had jurisdiction to determine whether equitable relief was available to taxpayer for underpayment_of_tax shown on joint_return ie over stand-alone sec_6015 cases iii supra pincite in light of our conclusion that the tax_court did not have jurisdiction over ewing’s petition we vacate the tax_court decision in 122_tc_32 addressing the scope of review by the tax_court id n because we conclude that the tax_court lacked jurisdiction we decline to address the other issues ie the scope of review raised in the commissioner’s appeal vacating 118_tc_494 in porter v commissioner t c __ we recently addressed the aforementioned issue of the scope of our review in sec_6015 cases for the reasons stated in porter and ewing ii when the court determines whether a taxpayer is entitled to sec_6015 relief the court’s determination is made in a trial de novo and the court is not limited to the administrative record ie the court may consider evidence and matters at trial which were not part of the administrative recorddollar_figure porter v commissioner supra ewing ii supra iv sec_6015 relief sec_6015 allows relief to a requesting spouse if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable the commissioner we note that if we were limited to reviewing the administrative record it is likely that the outcome in this case would be different applies revproc_2000_15 sec_4 2000_1_cb_447 to determine whether to grant equitable relief see eg 120_tc_137 118_tc_106 affd 353_f3d_1181 10th cir nihiser v commissioner tcmemo_2008_ revproc_2000_15 sec dollar_figure has seven general requirements that all requesting spouses must meet for relief pursuant to sec_6015 respondent concedes that mrs alioto meets the guidelines for relief set forth in revproc_2000_15 sec_4 - a safe_harbor revproc_2000_15 sec dollar_figure revproc_2000_15 supra also has a safe_harbor whereby the irs ordinarily will grant relief pursuant to sec_6015 safe_harbor nihiser v commissioner supra gonce v commissioner tcmemo_2007_328 discussing identical provisions in revproc_2003_61 sec_4 2003_2_cb_296 billings v commissioner tcmemo_2007_234 the procedure also has a safe harbor--three conditions that if met revproc_2000_15 2000_1_cb_447 has been superseded by revproc_2003_61 2003_2_cb_296 the new revenue_procedure applies only to requests for relief filed on or after date or those pending on date for which no preliminary determination_letter has been issued as of that date id sec c b pincite in date respondent determined mrs alioto was not eligible for sec_6015 relief accordingly we apply revproc_2000_15 supra to this case will ordinarily trigger a grant of relief revproc_2000_15 sec_4 c b pincite titled circumstances under which equitable relief under sec_6015 will ordinarily be granted the safe_harbor grants relief to a requesting spouse if the requesting spouse meets three conditionsdollar_figure nihiser v commissioner supra see revproc_2000_15 sec_4 first safe_harbor condition the first safe_harbor condition is at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested revproc_2000_15 sec_4 a mayor alioto died in date accordingly we conclude that mrs alioto satisfied the first safe_harbor condition relief that the commissioner ordinarily grants pursuant revproc_2000_15 sec_4 c b pincite is subject_to the limitations set forth in revproc_2000_15 sec_4 c b pincite-- a if the return is or has been adjusted to reflect an understatement_of_tax relief will be available only to the extent of the liability shown on the return before any such adjustment and b relief will only be available to the extent that the unpaid liability is allocable to the nonrequesting spouse respondent did not address revproc_2000_15 sec_4 on brief accordingly we deem that respondent has waived any issue regarding revproc_2000_15 sec_4 see 92_tc_661 levert v commissioner tcmemo_1989_333 affd without published opinion 956_f2d_264 5th cir second safe_harbor condition the second safe_harbor condition is at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability if a requesting spouse would otherwise qualify for relief under this section except for the fact that the requesting spouse had no knowledge or reason to know of only a portion of the unpaid liability then the requesting spouse may be granted relief only to the extent that the liability is attributable to such portion id sec_4 b this factor is satisfied if the taxpayer reasonably believed when the return was filed that the liability would be paid_by the taxpayer’s spouse see van arsdalen v commissioner tcmemo_2007_48 the taxpayer reasonably believed taxes owed would be paid_by the spouse wiest v commissioner tcmemo_2003_91 same respondent argued that mrs alioto would have seen or known about certain notices of federal tax_liens and levies that were filed on her community_property respondent relies on the testimony of revenue_officer cheryl matthews we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences see 115_tc_43 affd 299_f3d_221 3d cir see also 372_us_108 326_us_287 316_us_164 we decide whether evidence is credible on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we have evaluated each witness’s testimony by observing his or her candor sincerity and demeanor and by assigning weight to the elicited testimony see neonatology associates p a v commissioner supra pincite we found ms matthews’s testimony to be general vague conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and generally do not rely on ms matthews’s testimony see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 the court need not accept at face value a witness’s testimony that is otherwise questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court dated date 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 this is so even when the testimony is uncontroverted if it is improbable unreasonable or questionable archer v commissioner supra weiss v commissioner supra see quock ting v united_states supra we conclude the evidence that respondent relies on is not credible or probative and is insufficient to conclude that mrs alioto saw or knew about any notices of liens or tax levies mrs alioto’s testimony on this matter however was credible upon the basis of mrs alioto’s credible testimony we find that mrs alioto never saw or knew about any notices of liens or tax levies or any seizures of property until after mayor alioto’s death mrs alioto credibly testified that she did not learn about the tax_liabilities in issue for or until after mayor alioto’s death and that she was not aware of mayor alioto’s tax problems or any dispute with regard to the new england patriots case fees when she signed the tax_return mrs alioto never met with or spoke with anyone at the accounting firm that prepared mayor alioto and mrs alioto’s joint tax returns for the years in issue or for any year she was married to mayor alioto furthermore we find mrs alioto’s beliefs regarding her financial well-being and solvency--until she learned otherwise after mayor alioto’s death in 1998--to be credible mrs alioto did not learn of the msa mayor alioto had executed until after his death at the time the and tax returns were filed mrs alioto did not know or have reason to know that mayor alioto had obligated himself to indemnify and defend angelina with respect to mayor alioto and angelina’s outstanding joint federal and state tax_liabilities for and the return filed in date but which mrs alioto did not sign and never discussed with mayor alioto reported a total balance due of dollar_figure at that time mayor alioto was due legal fees totaling approximately dollar_figure million from the new england patriots case mayor alioto was involved in the new england patriots case because the case involved mrs alioto’s family the return filed in date reported a balance due of zero mrs alioto reviewed the return and she saw an estimated_tax payment of dollar_figure and a total balance due of zero before she signed it when mrs alioto signed the return she reasonably believed that any_tax liability shown on the return had been paid mrs alioto knew that mayor alioto had earned the new england patriots case fees that mayor alioto had earned another dollar_figure million fee in and that mayor alioto had a number of other lawsuits that he was attorney of record for in which he would earn additional income in fall mrs alioto reasonably believed on the basis of statements made by mayor alioto that he had cases pending that would bring in more money than he had earned in his entire career during august through date mayor alioto and mrs alioto met with an estate_planning lawyer to discuss drafting an estate plan for each of them mayor alioto gave the attorney a list of assets and liabilities and their approximate values the attorney reasonably believed that at that time mayor alioto and mrs alioto had a net_worth of dollar_figure million accordingly we find that it was reasonable for mrs alioto to believe that her net_worth as of date was dollar_figure million mrs alioto reasonably believed that she and her husband had a high net_worth and that mayor alioto earned a lot of money every year that they were married in gonce v commissioner tcmemo_2007_328 we held that the second criterion in revproc_2000_15 sec_4 that at the time the joint_return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid and that it was reasonable to believe that the nonrequesting spouse would pay the liability was not satisfied in gonce the taxpayer and her husband reported underpayments on their and federal tax returns both of which were signed by the taxpayer of dollar_figure and dollar_figure respectively id when those returns were filed the taxpayer knew that her husband always bought on credit and that she and her husband spent more than they made we concluded that the taxpayer did not show that it was reasonable to rely on her husband to pay the tax due for those years the facts in the case at bar are diametrically opposed to those in gonce mrs alioto credibly testified that mayor alioto had paid off over dollar_figure million in debts mrs alioto reasonably believed when the returns for and were filed that mayor alioto would continue to pay off any debts that he owed during mayor alioto’s negotiations with the irs regarding the aliotos’ outstanding joint tax_liabilities for and mayor alioto worked arduously to protect the well-being and financial interests of mrs alioto furthermore if mrs alioto had seen the return in date showing a balance due she would have expected mayor alioto to pay the liability in full as she thought mayor alioto paid all their taxes mrs alioto credibly testified that she did not recall ever being asked to sign a joint tax_return with mayor alioto that reflected a balance due mrs alioto credibly testified that had she seen a balance due on any_tax return she would have expected mayor alioto to pay it on account of his history of paying off their obligations debts and the debts of his son during the years in issue mrs alioto reasonably believed that mayor alioto was a man of wealth a man who was on top of everything and a man in control the credible_evidence establishes that mayor alioto believed it was his absolute duty to care and provide for his family from to mrs alioto cared for mayor alioto and raised their children during this time mayor alioto did not want mrs alioto to work outside the home furthermore mayor alioto was in charge of the family finances and tax matters mrs alioto did not sign the return and was not aware that any_tax was due for or until years later these facts further support the conclusion that mrs alioto did not know or have reason to know of the and underpayments see dowell v commissioner tcmemo_2007_326 concluding that the taxpayer did not know or have reason to know because the requesting spouse did not sign the return for the year in issue the requesting spouse was not aware that any_tax was due for the year in issue until years later and the nonrequesting spouse handled all tax matters for the couple and did not inform the requesting spouse of financial matters accordingly we conclude that mrs alioto satisfied the second safe_harbor condition third safe_harbor condition the third safe_harbor condition is the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration revproc_2000_15 sec_4 c generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_ the ability to pay reasonable basic living_expenses is determined by considering the following nonexclusive factors the taxpayer’s age employment status and history ability to earn and number of dependents an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the taxpayer’s production_of_income the cost of living in the taxpayer’s geographic area the amount of property available to satisfy the taxpayer’s expenses any extraordinary circumstances ie special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship sec_301_6343-1 proced admin regs see gonce v commissioner tcmemo_2007_328 van arsdalen v commissioner tcmemo_2007_48 these provisions envision consideration of a taxpayer’s retirement needs where appropriate van arsdalen v commissioner supra in mrs alioto received a b a in english literature from manhattanville college of the sacred heart in purchase new york and she began work as a third grade teacher in bedford- stuyvesant new york at an annual salary of dollar_figure for the next years mrs alioto worked as an elementary_school teacher at p s in harlem new york she was paid less than dollar_figure per year for this job from to mrs alioto taught emotionally disturbed children in an inner city neighborhood of boston massachusetts in mrs alioto was elected a member of the boston public school board from to she served without pay as a member of the boston public school board during this period mrs alioto went back to school and in she earned a ph d in education from to mrs alioto cared for mayor alioto raised their children and did not work outside the home in date administration of the estate was commenced creditors including the irs and the california state franchise tax board filed claims in excess of dollar_figure million against the estate the claim filed by the irs in the probate case including the liabilities in dispute in this case totaled dollar_figure at that time mrs alioto was shocked surprised and stunned to learn the amounts of the creditors’ claims that were being asserted against the estate after learning the magnitude of the claims against the estate and how much of her community_property had already been used to pay mayor alioto’s separate debts mrs alioto filed a creditor’s claim in the probate proceeding none of her claim will be paid when the irs employee assigned to mrs alioto’s sec_6015 case met with mrs alioto’s counsel she was alerted to the number of creditors who had filed claims against the estate and the amounts of additional liabilities being discovered in mayor alioto’s probate proceedings neither the irs employee assigned to mrs alioto’s sec_6015 case nor the collection_division requested a financial statement from mrs alioto during and mrs alioto or her counsel provided respondent’s appeals_office copies of pleadings filed in the probate_court and information about the probate proceedings during the probate referee made a final recommendation that mrs alioto’s personal_residence was community_property the probate judge decided that mrs alioto’s personal_residence was to be sold to pay mayor alioto’s creditors respondent’s appeals_office was advised of these decisions additionally in date the appeals officer assigned to mrs alioto’s case inserted into the administrative record a newspaper article that reported that mrs alioto was being forced to sell her personal_residence in order to pay mayor alioto’s debts during mrs alioto earned dollar_figure mrs alioto’s family health insurance terminated in at the time of mayor alioto’s death during mrs alioto earned dollar_figure-- dollar_figure of which was a fee from the estate for mrs alioto paid dollar_figure in taxes mrs alioto incurred medical_expenses for treating among other things her daughter’s epilepsy mrs alioto reasonably estimated that she incurred medical_expenses of approximately dollar_figure in both and during mrs alioto secured a position as a fundraiser for the city college of san francisco city college she still was employed in that position by city college as of the time of trial however this position is a year-to-year job with no tenure--mrs alioto could lose her job at any time especially if the chancellor or trustees of city college who are elected every years changed in mrs alioto earned dollar_figure mrs alioto received a 4-percent raise in but she received no raises before to have pension rights at city college mrs alioto would have to work for years until she was age in date respondent served on the clerk of the san francisco superior court bank of the west oakland california mrs alioto and her counsel separate notices of levy with a total amount due of dollar_figure the notices of levy indicated that dollar_figure was for her tax_year and that dollar_figure was for her tax_year as of the date of trial mrs alioto had approximately dollar_figure in a savings account and dollar_figure deposited in retirement plans and did not own a car the social_security administration estimated her benefits will be dollar_figure per month in date mrs alioto turned years old as of date mrs alioto’s balances due for and were dollar_figure and dollar_figure a very substantial sum given her financial situation the liabilities in issue would cause mrs alioto significant hardship and she provided sufficient information to show her liabilities significantly exceeded her assets see farmer v commissioner tcmemo_2007_74 considering mrs alioto’s age employment status and history ability to earn and number of dependents the amounts reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to her production_of_income the cost of living in her geographic area and the amount of property available to satisfy her expenses we find that she would suffer economic hardship because payment of the underlying liabilities would prevent her from paying reasonable basic living_expenses see sec_301_6343-1 proced admin regs see also butner v commissioner tcmemo_2007_136 farmer v commissioner supra accordingly we conclude that mrs alioto has satisfied the third safe_harbor condition b conclusion mrs alioto satisfies the safe_harbor conditions in revproc_2000_15 sec_4 accordingly respondent’s determination that mrs alioto did not qualify for relief pursuant to sec_6015 was an abuse_of_discretion ie it was arbitrary capricious and without sound basis in law or fact to reflect the foregoing an appropriate order and decision will be entered
